J-S03036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

ANTHONY JOHNSON

                         Appellant                   No. 1377 EDA 2015


                 Appeal from the PCRA Order April 29, 2015
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0209251-1985

BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:                   FILED FEBRUARY 19, 2016

      Pursuant to our Supreme Court’s recent orders in Commonwealth v.

Jones, 947 MAL 2015 (Pa., 2/12/16), and related cases, and this Court’s

recent decision in Commonwealth v. Secreti, 578 WDA 2015 (Pa.Super.,

2/9/16), the PCRA court’s order is reversed, Appellant Anthony Johnson’s

judgment of sentence is VACATED, and this case is remanded for further

proceedings.

      We explain our decision briefly.     On January 25, 2016, the United

States Supreme Court held in Montgomery v. Louisiana, ___ U.S. ___,

2016 WL 280758 *12 (filed January 25, 2016, as revised on January 27,

2016), that its decision in Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455

(2012), applies retroactively. Miller held that it is unconstitutional for state

courts to impose an automatic life sentence without possibility of parole
J-S03036-16


upon a homicide defendant for a murder committed while the defendant was

a juvenile.

      Shortly after Montgomery’s issuance, this Court entered a published

opinion in Secreti. There, Secreti was sentenced to automatic life

imprisonment without possibility of parole for committing first degree

murder as a juvenile. On June 25, 2012, the United States Supreme Court

issued its decision in Miller.   On August 15, 2012, Secreti filed a timely

PCRA petition seeking relief under Miller. On February 9, 2016, following

Montgomery, this Court held that (1) Miller applied retroactively to

Secreti’s sentence under the PCRA’s retroactivity provision, 42 Pa.C.S. §

9545(b)(1)(iii); (2) Secreti’s sentence was unconstitutional under Miller,

and (3) Secreti was entitled to a new sentencing hearing.     Moreover, on

February 11 and 12, 2016, our Supreme Court granted relief to multiple

PCRA petitioners under Miller and Montgomery and remanded their cases

for further proceedings. See, e.g., Jones, supra.

      Secreti squarely applies to this case. In 1985, Johnson was convicted

of first degree murder for a murder that he committed as a 17 year old

juvenile.     Johnson was also convicted and given concurrent sentences for

conspiracy and firearms offenses. On July 30, 2012, Johnson filed a timely

PCRA petition seeking relief under Miller. As in Secreti, (1) Miller applies

retroactively to Johnson’s sentence under 42 Pa.C.S. § 9545(b)(1)(iii); (2)




                                     -2-
J-S03036-16


Johnson’s sentence is unconstitutional under Miller, and (3) Johnson is

entitled to a new sentencing hearing.

      The PCRA court’s order denying relief to Johnson under Miller is

reversed; Johnson’s judgment of sentence is vacated; the case is remanded

to the court of common pleas for further proceedings consistent with Miller

and Montgomery; Johnson’s motion for leave to submit supplemental

notice of authority relevant to an issue on appeal is DENIED as moot;

jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2016




                                    -3-